—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1997, which, inter alia, reduced claimant’s right to receive future unemployment insurance benefits because she made willful false statements.
Claimant was discharged from her employment as a secretary after she gave co-workers’ telephone numbers to an acquaintance who was selling educational tapes. Although the Unemployment Insurance Appeal Board found that claimant’s conduct did not constitute disqualifying misconduct, it nevertheless ruled that claimant made a willful false statement to obtain benefits and reduced her right to receive future benefits. *949On her original application for unemployment insurance benefits, claimant indicated that her separation from employment was due to “lack of work”. Claimant knew the reason for her dismissal and it was her responsibility to disclose all pertinent information which might be determinative of her rights to receive benefits (see, Matter of Hilburger [Hudacs], 183 AD2d 1016, 1017). Under these circumstances, we conclude that substantial evidence supports the Board’s decision (see, Matter of Marinetti [Hudacs], 195 AD2d 741; Matter of Field [Catherwood], 35 AD2d 758).
Mikoll, J. P., Mercure, White, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.